Citation Nr: 0734721	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  98-01 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of a right shoulder 
disability (right shoulder disability).

2.  Entitlement to a disability rating in excess of 40 
percent for post-operative degenerative disc disease of the 
cervical spine (cervical spine disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1981.  He also has several periods of active duty 
for training (ACDUTRA).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that assigned the veteran's right shoulder 
disability a 30 percent rating, and continued the 30 percent 
rating assigned to a cervical disability, to include a 
deduction of 10 percent for "preexisting" disability.  The 
veteran appealed.

By a rating dated in March 2005, the RO determined that the 
10 percent reduction for a "preexisting" cervical disorder 
was not warranted.  Hence, a 40 percent rating for post-
operative residuals of a cervical disc syndrome, with 
thoracic outlet syndrome, was assigned effective from October 
29, 1996.

The Board remanded the veteran's appeal in June 2004 and 
April 2007.

The record raises the issues of entitlement to service 
connection for a sleep disorder, secondary to pain associated 
with the service connected cervical disorder; and entitlement 
to service connection for a neurological disorder secondary 
to the service connected right shoulder disorder.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  

For the reasons outlined herein below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.  


REMAND

In July 2007, the veteran testified that his cervical and 
right shoulder disorders have worsened since he was last 
examined by VA in February 2005.  In support of this 
testimony the appellant has submitted voluminous additional 
medical records with a waiver of initial consideration by the 
RO.  Unfortunately, while the appellant testified as to his 
receipt of treatment from James Jaworski, M.D., of Mad River 
Pain Management in Arcadia, California; and from a Dr. 
Hanson, records from these providers do not appear to have 
been submitted to VA.  Accordingly, further development is in 
order.

Additionally, in light of the above referenced referral of 
the issue of entitlement to service connection for a 
neurological disorder, secondary to a right shoulder 
disorder; in light of an inextricably intertwined claim of 
entitlement to a separate rating for a neurological disorder 
due to his cervical disorder; and in light of the January 
2007 electrodiagnostic findings by Humboldt Neurology, the 
Board concludes that a new examination is in order.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must try to procure pertinent 
records from Dr. James Jaworski of Mad 
River Pain Management in Arcadia, 
California, and from Dr. Hanson, a 
private treatment provider.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folder.  If pertinent records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The appellant is to be 
notified in writing.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of his 
right shoulder and cervical spine 
disorders, in accordance with the latest 
pertinent AMIE work sheets.  The claims 
folders with a copy of this remand are to 
be made available to the examiners prior 
to the examination.  All indicated tests 
and studies must be accomplished.  
Following the examination the examiners 
must address the nature and extent of any 
limitation of motion, as well as the 
nature, etiology and extent of any 
radiculopathy or other neuropathic 
conditions.  The neurologist must opine 
whether it is at least as likely as not 
that any current neurological disorder 
affecting the upper extremities is caused 
or aggravated by either or both the 
service connected cervical and/or right 
shoulder disorders.  A written rationale 
must accompany any opinion given.  

3.   Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  If additional evidence or 
information received triggers a need for 
further development or assistance, such 
as providing the veteran a current 
examination, updated notice of what 
evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  

4.  Thereafter, the claims of entitlement 
to increased ratings for cervical and 
right shoulder disorders must be  
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the VCAA.  The 
RO must adjudicate the appellant's 
entitlement to separate ratings for upper 
extremity neurological disorders 
secondary to the service connected 
cervical and right shoulder disorders.  
If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  If the appellant failed to 
show for any scheduled VA examination, 
the SSOC must cite to 38 C.F.R. § 3.655 
(2007).  Further, documentation of any 
failure to report for any examination or 
study must be placed in the claims file.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
respectfully reminded that claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2007).  

